80072: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28751: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80072


Short Caption:APARICIO (HENRY) VS. STATECourt:Supreme Court


Related Case(s):80072-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C332496Classification:Criminal Appeal - Other - Direct


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:09/09/2021 at 3:30 PMOral Argument Location:Las Vegas


Submission Date:09/09/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


Amicus CuriaeAttorney GeneralJeffrey M. Conner
							(Attorney General/Carson City)
						Aaron D. Ford
							(Attorney General/Carson City)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						


Amicus CuriaeClark County Public DefenderDeborah L. Westbrook
							(Clark County Public Defender)
						


Amicus CuriaeNevada Attorneys for Criminal JusticeRandolph M. Fiedler
							(Federal Public Defender/Las Vegas)
						Charles R. Goodwin
							(Goodwin Law Group, PLLC)
						


Amicus CuriaeWashoe County Public Defender's OfficeJohn L. Arrascada
							(Washoe County Public Defender)
						Kendra G. Bertschy
							(Washoe County Public Defender)
						John Reese Petty
							(Washoe County Public Defender)
						


AppellantHenry Biderman AparicioKelsey L. Bernstein
							(Nevada Defense Group)
						Damian Robert Sheets
							(Nevada Defense Group)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Jonathan VanBoskerck
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


11/21/2019Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


11/21/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)19-47738




11/25/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested:  10/18/19.  To Court Reporter:  T. Garcia.  (SC)19-48020




11/25/2019Docketing StatementFiled Appellant's Docketing Statement.  (SC)19-48243




03/16/2020MotionFiled Court Recorder, Gina Villani's Motion for Extension of Time to File Transcript.  (SC)20-10272




03/24/2020Order/ProceduralFiled Order Granting Motion.  Court recorder Gina Villani's Certificate of Delivery of Transcripts due:  April 3, 2020.  Opening Brief and Appendix due:  April 27, 2020.  (SC)20-11342




04/10/2020BriefFiled Appellant's Opening Brief. (SC)20-13683




04/10/2020AppendixFiled Appellant's Appendix to Opening Brief, Volume I. (SC)20-13689




04/10/2020AppendixFiled Appellant's Appendix to Opening Brief, Volume II. (SC)20-13690




04/13/2020TranscriptFiled Notice from Court Recorder Gina Villani stating that the requested transcripts were delivered.  Dates of transcripts:  10/18/19.  (SC)20-13987




05/07/2020BriefFiled Respondent's Answering Brief. (SC)20-17279




05/07/2020AppendixFiled Respondent's Appendix to Answering Brief. (SC)20-17281




05/12/2020BriefFiled Appellant's Reply Brief. (SC)20-18098




05/13/2020Case Status UpdateBriefing Completed/To Screening. (SC)


05/29/2020Notice/OutgoingIssued Notice of Transfer Case to Court of Appeals. (SC)20-20276




05/29/2020Case Status UpdateTransferred to Court of Appeals. (SC)


12/31/2020Order/DispositionalFiled Order Vacating Sentence and Remanding. We "VACATE Aparicio's sentence and ORDER this matter REMANDED to the district court for resentencing before a different judge." Tao, J., dissenting. Court of Appeals- MG/JT/BB. (SC)


03/03/2021Post-Judgment PetitionFiled Respondent's Petition for Review. (SC)21-06254




03/03/2021Case Status UpdateTransferred from Court of Appeals. (SC)


03/12/2021Order/ProceduralFiled Order Directing Answer to Petition for Review. Answer due: 14 days. (SC)21-07281




03/26/2021Post-Judgment PetitionFiled Appellant's Answer to Petition for Review. (SC)21-08705




04/09/2021Post-Judgment OrderFiled Order Granting Petition for Review.  We have determined that our review is warranted.  EN BANC  (SC)21-10307




04/16/2021Order/ProceduralFiled Order Directing Supplemental Briefing and Inviting Amicus Briefing. This court concluded that supplemental briefing will be of assistance. Appellant's supplemental brief due: 30 days. Respondent shall file and serve a supplemental answering brief within 30 days after Appellant's brief is served. Appellant shall then have 15 days after the respondent's supplemental answering brief is served to file and serve any supplemental reply brief. This court has determined that amicus briefing may be helpful to this court's consideration and resolution of this appeal. Amicus briefs due: 7 days from the filing of the party's supplemental brief being supported by the amicus curiae. (SC)21-11012




05/17/2021BriefFiled Appellant's Supplemental Brief.  (SC)21-14075




05/20/2021Notice/IncomingFiled Notice of Appearance.  Chief Deputy Public Defender Deborah L. Westbrook appearing as counsel for Amicus Curiae Clark County Public Defender in Support of Appellant.  (SC)21-14527




05/20/2021BriefFiled Brief of Amicus Curiae Clark County Public Defender in Support of Appellant Henry Biderman Aparicio's Supplemental Brief.  (REJECTED PER NOTICE ISSUED 5/20/21).  (SC)21-14528




05/20/2021Notice/OutgoingIssued Notice of Rejection of Deficient Brief - Clark County Public Defender's Amicus Brief. Corrected brief due: 5 days.  (SC)21-14578




05/21/2021Notice/IncomingFiled Notice of Appearance(Amicus) for John Reese Petty and Kendra G. Bertschy. (SC)21-14682




05/21/2021BriefFiled Amicus Brief of the Washoe County Public Defender's Office as Amicus Curiae. (SC)21-14683




05/24/2021BriefFiled Amicus Brief Brief of Clark County Public Defender in Support of Appellant Aparicio's Supplemental Brief. (SC)21-14767




05/24/2021BriefFiled Brief of Amicus Curiae Nevada Attorneys for Criminal Justice in Support of Appellant Henry Biderman Aparicio, Supporting Affirmance of the Court of Appeals. (SC)21-14781




06/15/2021BriefFiled Respondent's Supplemental Answering Brief. (SC)21-17240




06/22/2021BriefFiled Brief of Amicus Curiae Office of the Attorney General in Support of Respondent State of Nevada. (SC)21-18026




06/30/2021BriefFiled Appellant's Reply to Supplemental Brief. (SC)21-18891




08/03/2021Order/ProceduralFiled Order Scheduling Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter.  Accordingly, this matter is scheduled for oral argument on September 9, 2021, at 3:30 p.m. in Las Vegas.  The argument shall be limited to 30 minutes. (SC)21-22486




08/20/2021MotionFiled Motion for Amicus Curiae Nevada Attorneys for Criminal Justice to Participate in Oral Argument. (SC)21-24376




08/23/2021Order/ProceduralFiled Order Granting Motion.  Amicus curiae Nevada Attorneys for Criminal Justice (NACJ) has filed a motion seeking permission to participate in the oral argument in this matter currently scheduled for September 9, 2021, at 3:30 p.m. in Las Vegas.  Cause appearing, the motion is granted.  In addition to the 30 minutes previously allotted to parties, NACJ shall have 5 minutes to present oral argument respecting the position of amicus.  The State shall also have an additional 5 minutes to respond to the arguments of amicus.  The oral argument shall now be limited to a total of 40 minutes.  (SC)21-24415




08/26/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-24842




08/30/2021Notice/IncomingFiled Notice of Counsel Who Will Argue the Case. (SC)21-25224




08/31/2021Order/ProceduralFiled Order Regarding Oral Argument. This matter is currently scheduled for oral argument on September 9, 2021, at 3:30 p.m.  This court's August 3, 2021, scheduling order noted the possibility of holding oral argument by videoconference.  The current status of the Covid-19 pandemic requires counsel to appear remotely for this argument.  
   The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.     
   Within 5 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov. (SC)21-25307




09/09/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court. 80072. (SC)


10/07/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, vacated in part, and remanded." Before the Court En Banc. Author: Hardesty, C.J. Majority: Hardesty/Parraguirre/Stiglich/Cadish/Silver/Pickering/Herndon. 137 Nev. Adv. Opn. No. 62. En Banc. (SC)21-28751




11/02/2021RemittiturIssued Remittitur.  (SC)21-31437




11/02/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on November 3, 2021. (SC)21-31437





Combined Case View